DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/21 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-19 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 11, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kulas (US Pub. No. 2009/0092374) in view of Han et al. (US Pub. No. 2014/0132616).
Consider claim 1. Kulas teaches a system comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors (para. 0026 describes a processor and a memory storing instructions connected to said processor), cause the system to perform: obtaining a data file from a data source through a plug-in interface (para. 0075 describes obtaining data from a video-playback interface through a plug-in module); playing the data file to a user through an application running on a computing device (paras. 0075-0077 describe playing data through an application on a computer); identifying one or more entities depicted in the data file; obtaining information relating to the identified entities from a source (paras. 0078-0087 describe enabling a user to select different tag categories associated with portion of the image content); obtaining geospatial information relating to the identified entities from a data platform (para. 0057 describes a spatial location of a video tag being identified in terms of pixel coordinates); overlaying, through the application, the obtained geospatial information during playback of the data file (para. 0085 describes overlapping the displayed tags on the video display); receiving an indication from the user, through the application, to tag an entity depicted in the data file during playback of the data file (para. 0078 describes enabling user-defined tags to tag image content during reproduction); and storing a snippet of the data file, wherein the snippet is a portion of the data file corresponding to the entity tagged by the user (para. 0051 describes storing the video-tags with the image content).
Kulas does not teach storing a snippet of the data file to a data store in accordance with a data type of the snippet.
However, Han et al. teaches storing a snippet of the data file to a data store in accordance with a data type of the snippet (para. 0037 describes storing certain portions of frame images in separate memory portions according to the data type).
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to store a snippet of the data file to a data store in accordance with a data type of the snippet, in order to reduce the consumption of power when data is transferred as suggested by the prior art.
Consider claim 2. Kulas teaches the system of claim 1, wherein the data file is at least one of a video feed, audio clip, or image (para. 0019 describes the image content may include audio data, video data, image data, etc.).
Consider claim 7. Kulas teaches he system of claim 1, wherein storing a snippet of the data file comprises: providing an option for the user to add annotations to the snippet (para. 0079 describes a tag text field including text supplied by the user); and saving the annotations as part of metadata information of the snippet (para. 0051 describes storing the video-tags with the image content).
Consider claim 8. Kulas teaches the system of claim 7, wherein the metadata information of the snippet further includes timestamp information (para. 0057 describes temporal parameters of a video), location information (para. 0057 describes spatial location of a video tag may be identified in terms of pixel coordinates associated with a display and a reference location either in the video playback area), and timeline information (fig. 4 shows a timeline associated with the image content) associated with the data file.
Consider claim 21. Kulas teaches the system of claim 1, wherein the obtaining of the data file is from a fast-access storage, and the storing of the snippet is in a slow-access storage (fig. 1 shows obtaining data file from web-user systems and the storing of the video content is stored in local memory).
Claims 11 and 16 are rejected using similar reasoning as corresponding claims above.


Claims 5, 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kulas (US Pub. No. 2009/0092374) in view of Han et al. (US Pub. No. 2014/0132616) in further view of Wei et al. (US Pub. No. 2011/0145428).
Consider claim 5. Kulas and Han et al. teach all claimed limitations as stated above, except providing a histogram, through the application, synchronously, during playback of the data file.
However, Wei et al. teaches providing a histogram, through the application, synchronously, during playback of the data file (para. 0099 describes presenting a histogram concurrently with the media program player).
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to provide a histogram, through the application, synchronously, during playback of the data file, in order to navigate a media program as suggested by the prior art.
Consider claim 13. Kulas and Han et al. teach all claimed limitations as stated above, except providing a histogram, through the application synchronously, during playback of the data file.
However, Wei et al. teaches providing a histogram, through the application synchronously, during playback of the data file (fig. 11 shows the histogram having a plurality of bars, each bar representing a number of entities depicted in the data file in a given time period).
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to provide a histogram, through the application synchronously, during playback of the data file, in order to navigate a media program as suggested by the prior art.
Claims 18 and 19 are rejected using similar reasoning as corresponding claims above.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kulas (US Pub. No. 2009/0092374) in view of Han et al. (US Pub. No. 2014/0132616) in further view of Agnoli et al. (US Pub. No. 2012/0198319).
Consider claim 9. Kulas and Han et al. teach all claimed limitations as stated above, except wherein the portion of the data file corresponding to the entity tagged is user adjustable.
However, Agnoli et al. teaches wherein the portion of the data file corresponding to the entity tagged is user adjustable (para. 0248 describes shortening or lengthening media clips).
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, wherein the portion of the data file corresponding to the entity tagged is user adjustable, in order to create a composite media presentation as suggested by the prior art.

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kulas (US Pub. No. 2009/0092374) in view of Han et al. (US Pub. No. 2014/0132616) in further view of Perrine et al. (US Pub. No. 2017/0199886).
Consider claim 10. Kulas and Han et al. teach all claimed limitations as stated above, except deleting the snippet from the data store upon a time period of inactivity.
However, Wilde et al. teaches to delete the snippet from the data store upon a time period of inactivity (para. 0506 describes deleting a portion of the video information in response to the expiration of a predetermined time period).
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to delete the snippet from the data store upon a time period of inactivity, in order to improve processor performance as suggested by the prior art.
Claim 15 is rejected using similar reasoning as corresponding claim above.

Allowable Subject Matter
Claims 6, 14, and 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635.  The examiner can normally be reached on Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484